GOODWYN, Justice.
Appellant, J. R. Ogle, filed a bill of complaint in the circuit court of Morgan County, in equity, against his divorced wife, Bessie Ogle, appellee, seeking cancellation of a deed. A final decree was rendered denying the relief prayed for and dismissing the bill. Appellant then moved for a rehearing pursuant to Equity Rule 62, Tit. 7, Code 1940, Appendix. A decree was rendered overruling the motion. This appeal is from that decree.
We have no alternative but to dismiss the appeal for want of jurisdiction. It has been held consistently that no appeal will lie from a decree overruling a motion for a rehearing in equity. Equity Rule 62, supra; Duke v. Scotch Lumber Co., 266 Ala. 53, 54, 94 So.2d 194; Wheeler v. Bullington, 264 Ala. 264, 266, 87 So.2d 27; Capps v. Norden, 261 Ala, 676, 680, 75 So.2d 915; Wood, Wire & Metal Lathers International, Local No. 216 v. Brown & Root, Inc., 258 Ala. 430, 432, 63 So.2d 372; Whitman v. Whitman, 253 Ala. 643, 645, 46 So.2d 422; Valenzuela v. Sellers, 253 Ala. 142, 145, 43 So.2d 121; Rudolph v. Rudolph, 251 Ala. 317, 318, 36 So.2d 902; Spurling v. Spurling, 250 Ala. 612, 35 So.2d 502; Linn v. Linn, 242 Ala. 688, 690, 8 So.2d 187; Brown v. Lee, 242 Ala. 159, 161, 5 So.2d 620; Robertson v. Council, 238 Ala. 432, 435, 191 So. 257; Money v. Galloway, 236 Ala. 55, 56, 181 So. 252; Commercial Credit Co. v. State, 224 Ala. 123, 125, 139 So. 271; Ford v. Ford, 218 Ala. 15, 16, 117 So. 462; Ex parte Upchurch, 215 Ala. 610, 611, 112 So. 202.
The rehearing motion made no point that the decree sought to be set aside is void on its face. In this connection, see Wheeler v. Bullington, supra; Capps v. Norden, supra; Robinson Co. v. Beck, 261 Ala. 531, 533, 74 So.2d 915; Ford v. Ford, supra; Sweeney v. Tritsch, 151 Ala. 242, 245, 44 So. 184.
Appeal dismissed.
LAWSON, STAKELY, MERRILL and COLEMAN, JJ., concur.